 

Exhibit 10.1

 

PATTERSON-UTI ENERGY, INC.

2014 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective June 29, 2017)

Patterson-UTI Energy, Inc. (the “Company”), a Delaware corporation, hereby
establishes and adopts the following 2014 Long-Term Incentive Plan, as amended
and restated effective as of June 29, 2017 (the “Plan”).

1.PURPOSE OF THE PLAN

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as directors, employees,
consultants and/or advisors of the Company who are expected to contribute to the
Company’s success and to achieve long-term objectives which will inure to the
benefit of all stockholders of the Company through the additional incentives
inherent in the Awards hereunder.

2.DEFINITIONS

2.1“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Performance Award, Other Stock Unit Award or any other right, interest or
option relating to Shares or other property (including cash) granted pursuant to
the provisions of the Plan.

2.2“Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder.

2.3“Board” shall mean the board of directors of the Company.

2.4“Change of Control of the Company” shall mean the occurrence of any of the
following:

 

i

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(a “Covered Person”) of beneficial ownership (within the meaning of rule 13d-3
promulgated under the Exchange Act) of 35% or more of either (A) the then
outstanding shares of the common stock of the Company (the “Outstanding Company
Common Stock”), or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i) of this Section 2.4, the following
acquisitions shall not constitute a Change of Control of the Company: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this Section 2.4; or

 

ii

Individuals who, as of the effective date of the Plan, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the effective date of the Plan whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or

 

iii

Consummation of (xx) a reorganization, merger or consolidation or sale of the
Company or any subsidiary of the Company, or (yy) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, direct or indirectly, more than 65% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (B) no Covered Person (excluding any employee benefit plan
(or related trust) of the Company

1

 

--------------------------------------------------------------------------------

 

 

or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or, if earlier, of the action of the Board, providing for
such Business Combination.

2.5“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.6“Committee” shall mean the Compensation Committee of the Board, consisting of
no fewer than two Directors, each of whom is (i) a “Non-Employee Director”
within the meaning of Rule 16b-3 of the Exchange Act, (ii) an “outside director”
within the meaning of Section 162(m) of the Code, and (iii) an “independent
director” for purpose of the rules and regulations of the Nasdaq Stock Market.

2.7“Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m) of the Code.

2.8“Director” shall mean a non-employee member of the Board.

2.9“Dividend Equivalents” shall have the meaning set forth in Section 12.6.

2.10“Employee” shall mean any employee of the Company or any Subsidiary and any
prospective employee conditioned upon, and effective not earlier than, such
person’s becoming an employee of the Company or any Subsidiary.  Solely for
purposes of the Plan, an Employee shall also mean any consultant or advisor who
provides services to the Company or any Subsidiary, so long as such person (i)
renders bona fide services that are not in connection with the offer and sale of
the Company’s securities in a capital raising transaction and (ii) does not
directly or indirectly promote or maintain a market for the Company’s
securities.

2.11“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.12“Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee.  The Fair
Market Value of Shares as of any date shall be the per Share closing price of
the Shares as reported on the Nasdaq Stock Market on that date (or if there were
no reported prices on such date, on the last preceding date on which the prices
were reported) or, if the Company is not then listed on the Nasdaq Stock Market,
on the principal national securities exchange on which the Company is listed,
and if the Company is not then listed on the Nasdaq Stock Market or any national
securities exchange, the Fair Market Value of Shares shall be determined by the
Committee in its sole discretion using appropriate criteria.

2.13“Freestanding Stock Appreciation Right” shall have the meaning set forth in
Section 6.1.

2.14“Limitations” shall have the meaning set forth in Section 10.5.

2.15“Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

2.16“Other Stock Unit Award” shall have the meaning set forth in Section 8.1.

2.17“Participant” shall mean an Employee or Director who is selected by the
Committee to receive an Award under the Plan.

2.18“Payee” shall have the meaning set forth in Section 13.1.

2.19“Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Article 9.

2.20“Performance Period” shall mean that period established by the Committee at
the time any Performance Award is granted or at any time thereafter during which
any performance goals specified by the Committee with respect to such Award are
to be measured.

2.21“Performance Share” shall mean any grant pursuant to Section 9 of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including cash, Shares, other property, or any combination thereof, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

2.22“Performance Unit” shall mean any grant pursuant to Section 9 of a unit
valued by reference to a designated amount of property (including cash) other
than Shares, which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

2

 

--------------------------------------------------------------------------------

 

2.23“Permitted Assignee” shall have the meaning set forth in Section 12.3.

2.24“Prior Plans” shall mean, collectively, the Company’s Amended and Restated
1997 Long-Term Incentive Plan and the 2005 Long-Term Incentive Plan, as amended.

2.25“Restricted Stock” shall mean any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Committee, in its sole discretion, may impose (including any
restriction on the right to vote such Share and the right to receive any
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee may deem
appropriate in its sole discretion.

2.26“Restriction Period” shall have the meaning set forth in Section 7.1.

2.27“Restricted Stock Award” shall have the meaning set forth in Section 7.1.

2.28“Shares” shall mean the shares of common stock of the Company, par value
$.01 per share.

2.29“Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Section 6.

2.30“Subsidiary” shall mean any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.

2.31“Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

2.32“Tandem Stock Appreciation Right” shall have the meaning set forth in
Section 6.1.

3.SHARES SUBJECT TO THE PLAN

3.1Number of Shares.  (a)  Subject to adjustment as provided in Section 12.2 and
this Section 3.1, the total number of Shares authorized for grant under the Plan
shall be 18,900,000.  Any Shares that are subject to Awards of Options or Stock
Appreciation Rights, whether granted under the Prior Plans or under the Plan
shall be counted against this limit as one (1) Share for every one (1) Share
granted.  Any Shares that are subject to Awards other than Options or Stock
Appreciation Rights awarded under the Prior Plans during the period commencing
on January 1, 2014 and ending on April 17, 2014 shall be counted against this
limit as one and 35 one-hundredths (1.35) Shares for every one (1) Share
awarded.  Any Shares that are subject to Awards other than Options or Stock
Appreciation Rights awarded under the Plan following April 17, 2014 shall be
counted against this limit as two (2) Shares for every one (1) Share awarded.

(b)If any Shares subject to an Award or to an award under the Prior Plans are
forfeited, expire or otherwise terminate without issuance of such Shares, or any
Award or award under the Prior Plans is settled for cash or otherwise does not
result in the issuance of all or a portion of the Shares subject to such Award,
the Shares shall, to the extent of such forfeiture, expiration, termination,
cash settlement or non-issuance, again be available for Awards under the Plan,
subject to Section 3.1(d) below.  Notwithstanding the foregoing, the following
Shares shall not become available for grant under the Plan: (i) Shares subject
to an Award are used to exercise Options, are not issued upon the settlement of
a Stock Appreciation Right, or are withheld by the Company for income or
employment taxes on exercise of an Option or Stock Appreciation Right or (ii)
Shares repurchased on the open market with the proceeds of the Option exercise
price.

(c)Substitute Awards shall not reduce the Shares authorized for grant under the
Plan or authorized for grant to a Participant in any calendar
year.  Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan; provided that Awards using such
available shares shall only be made (i) until the last date that awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and (ii) to individuals who were not Employees or
Directors prior to such acquisition or combination.  

(d)Any Shares that again become available for grant pursuant to this Article
shall be added back (x) as one (1) Share if such Shares were subject to Options
or Stock Appreciation Rights granted under the Prior Plans or the Plan, (y) as
one and thirty-five one hundredths (1.35) Shares if such Shares were subject to
Awards other than Options or Stock Appreciation Rights that were granted under
Prior Plans during the period commencing on January 1, 2014 and ending on April
17, 2014 or (z) as two (2) Shares if such Shares were subject to Awards other
than Options or Stock Appreciation Rights that were granted under the Plan or
the Prior Plans following April 17, 2014.

3

 

--------------------------------------------------------------------------------

 

3.2Character of Shares.  Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.  

3.3Minimum Vesting for Awards. Subject to Section 12.1, all Awards shall provide
for vesting based on employment or service which is at least one year from the
date of grant, and there shall be no acceleration of vesting of an Award to vest
more rapidly than one year from the date of grant, other than in the event of an
earlier death, disability or retirement of the Participant or a Change of
Control referred to in Article 11. Notwithstanding the foregoing, Awards with
respect to up to five percent (5%) of the Shares authorized for grant pursuant
to this Plan may be issued pursuant to Awards without regard to the limitations
of this Section 3.3.

4.ELIGIBILITY AND ADMINISTRATION

4.1Eligibility.  Any Employee or Director shall be eligible to be selected as a
Participant.

4.2Administration.  (a) The Plan shall be administered by the Committee.  The
Committee shall have full power and authority, subject to the provisions of the
Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to, in
its sole discretion,: (i) select the Employees and Directors to whom Awards may
from time to time be granted hereunder; (ii) determine the type or types of
Awards, not inconsistent with the provisions of the Plan, to be granted to each
Participant hereunder; (iii) determine the number of Shares to be covered by
each Award granted hereunder; (iv) determine the terms and conditions, not
inconsistent with the provisions of the Plan, of any Award granted hereunder;
(v) determine whether, to what extent and under what circumstances Awards may be
settled in cash, Shares or other property, subject to Section 8.1; (vi)
determine whether, to what extent, and under what circumstances cash, Shares,
other property and other amounts payable with respect to an Award made under the
Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award (other than Options or Stock Appreciation
Rights) will have Dividend Equivalents; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
administration of the Plan.  Notwithstanding the foregoing, the Board shall have
the same powers as the Committee with respect to Awards to Directors.

(b)Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any
Subsidiary.  A majority of the members of the Committee may determine its
actions and fix the time and place of its meetings.

(c)To the extent not inconsistent with applicable law, including Section 162(m)
of the Code, or the rules and regulations of the Nasdaq Stock Market (or any
other principal national securities exchange on which the Company is then
listed), the Committee may delegate to a committee of one or more directors of
the Company or, to the extent permitted by law, to one or more executive
officers or a committee of executive officers the right to grant Awards to
Employees who are not Directors or executive officers of the Company and the
authority to take action on behalf of the Committee pursuant to the Plan to
cancel or suspend Awards to Employees who are not Directors or executive
officers of the Company; provided, however, (i) the resolution providing such
authorization sets forth the total number of Awards such officer(s) may grant;
and (ii) the officer(s) shall report periodically to the Committee regarding the
nature and scope of the Awards granted pursuant to the authority delegated.

5.OPTIONS

5.1Grant of Options.  Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan; provided that
incentive stock options may be granted only to eligible Employees of the Company
or of any parent or subsidiary corporation (as permitted by Section 422 of the
Code and the regulations thereunder).  Any Option shall be subject to the terms
and conditions of this Article and to such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine
in its sole discretion.

5.2Award Agreements.  All Options granted pursuant to this Article shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan.  The terms of Options need not be the same with
respect to each Participant.  Granting of an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option.  Any individual
who is granted an Option pursuant to this Article may hold more than one Option
granted pursuant to the Plan at the same time.  The Award Agreement also shall
specify whether the Option is intended to qualify as an “incentive stock option”
as defined in Section 422 of the Code.

4

 

--------------------------------------------------------------------------------

 

5.3Option Price.  Other than in connection with Substitute Awards or an
adjustment in connection with Section 12.2, the option price per each Share
purchasable under any Option granted pursuant to this Article shall not be less
than 100% of the Fair Market Value of such Share on the date of grant of such
Option.

5.4Option Term.  The term of each Option shall be fixed by the Committee in its
sole discretion; provided that no Option shall be exercisable after the
expiration of ten years from the date the Option is granted.

5.5Exercise of Options.  Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant’s executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement) as to all or part of the Shares covered
thereby, by the giving of written notice of exercise to the Company or its
designated agent, specifying the number of Shares to be purchased, accompanied
by payment of the full purchase price for the Shares being purchased.  Unless
otherwise provided in an Award Agreement, full payment of such purchase price
shall be made at the time of exercise and shall be made (a) in cash or cash
equivalents (including certified check or bank check or wire transfer of
immediately available funds), (b) by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value) that
have been owned for a period of at least six months (or such other period to
avoid accounting charges against the Company’s earnings), (c) with the consent
of the Committee, by delivery of other consideration (including, where permitted
by law and the Committee, other Awards) having a Fair Market Value on the
exercise date equal to the total purchase price, (d) with the consent of the
Committee, by withholding Shares otherwise issuable in connection with the
exercise of the Option, (e) through any other method specified in an Award
Agreement, or (f) any combination of any of the foregoing.  The notice of
exercise, accompanied by such payment, shall be delivered to the Company at its
principal business office or such other office as the Committee may from time to
time direct, and shall be in such form, containing such further provisions
consistent with the provisions of the Plan, as the Committee may from time to
time prescribe.  In no event may any Option granted hereunder be exercised for a
fraction of a Share.  No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date of such issuance.

5.6Form of Settlement.  In its sole discretion, the Committee may provide, at
the time of grant, that the Shares to be issued upon an Option’s exercise shall
be in the form of Restricted Stock or other similar securities, or may reserve
the right to provide so after the time of grant.

5.7Vesting.  Except for certain limited situations (including the death,
disability or retirement of the Participant or a Change of Control referred to
in Article 11), Options shall vest over a period of not less than (i) one year
from date of grant for Directors or (ii) three years from the date of grant for
Employees; provided that, subject to the limitations set forth in Section 3.3,
such vesting shall not be required for any grants to new hires or with respect
to any Substitute Awards.  Subject to Section 3.3, Options may vest ratably over
such vesting periods in any increments, including but not limited to annual
increments, quarterly increments, monthly increments, or a combination thereof;
provided, however, that such incremental vesting shall not be permitted prior to
the first anniversary of the date of grant.  The vesting schedule shall be set
forth in the Award Agreement.

5.8Incentive Stock Options.  The Committee may grant Options intended to qualify
as “incentive stock options” as defined in Section 422 of the Code, to any
employee of the Company or any Subsidiary, subject to the requirements of
Section 422 of the Code.  Notwithstanding anything in Section 3.1 to the
contrary and solely for the purposes of determining whether Shares are available
for the grant of “incentive stock options” under the Plan, the maximum aggregate
number of Shares with respect to which “incentive stock options” may be granted
under the Plan shall be the number of Shares authorized for grant under Section
3.1.

5.9No Repricing.  Notwithstanding anything in the Plan to the contrary, except
in connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Awards
may not be amended without stockholder approval to (i) reduce the option price
of outstanding Options, (ii) cancel outstanding Options in exchange for cash,
other awards or Options with an option price that is less than the option price
of the original Options, (iii) take any other action with respect to an Option
that would be treated as a repricing under the rules and regulations of the
principal national securities exchange on which they are listed or (iv) permit
the grant of any Options that contains a so-called “reload” feature under which
additional Options or other Awards are granted automatically to the Participant
upon exercise of the original Option.

6.STOCK APPRECIATION RIGHTS

6.1Grant and Exercise.  The Committee may provide Stock Appreciation Rights (a)
in conjunction with all or part of any Option granted under the Plan (“Tandem
Stock Appreciation Right”), (b) in conjunction with all or part of any Award
(other than an Option) granted under the Plan, or (c) without regard to any
Option or other Award (a “Freestanding Stock Appreciation Right”), in each case
upon such terms and conditions as the Committee may establish in its sole
discretion.

5

 

--------------------------------------------------------------------------------

 

6.2Terms and Conditions.  Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:

(a)Except in the case of Substitute Awards or in connection with an adjustment
provided in Section 12.2, the grant price of a Stock Appreciation Right shall
not be less than the Fair Market Value of one Share on such date of grant of the
right.  Upon the exercise of a Stock Appreciation Right, the holder shall have
the right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise over (ii) the grant price of the right on the date of grant.

(b)Upon the exercise of a Stock Appreciation Right, payment shall be made in the
sole discretion of the Committee in (i) whole Shares, (ii) cash or (iii) a
combination of (i) or (ii).

(c)Any Tandem Stock Appreciation Right shall be granted at the same time as the
related Option is granted.  

(d)Any Tandem Stock Appreciation Right related to an Option may be exercised
only when the related Option would be exercisable and the Fair Market Value of
the Shares subject to the related Option exceeds the option price at which
Shares can be acquired pursuant to the Option.  In addition, (i) if a Tandem
Stock Appreciation Right exists with respect to less than the full number of
Shares covered by a related Option, then an exercise or termination of such
Option shall not reduce the number of Shares to which the Tandem Stock
Appreciation Right applies until the number of Shares then exercisable under
such Option equals the number of Shares to which the Tandem Stock Appreciation
Right applies, and (ii) no Tandem Stock Appreciation Right granted under the
Plan to a person then subject to Section 16 of the Exchange Act shall be
exercised during the first six months of its term for cash, except as provided
in Article 11.

(e)Any Option related to a Tandem Stock Appreciation Right shall no longer be
exercisable to the extent the Tandem Stock Appreciation Right has been
exercised.

(f)The provisions of Stock Appreciation Rights need not be the same with respect
to each recipient.  

(g)Subject to Section 12.2, a Freestanding Stock Appreciation Right shall have
the same terms and conditions as Options, including (i) an exercise price not
less than Fair Market Value on the date of grant, (ii) a term not greater than
ten years, and (iii) not being exercisable before the expiration of (1) one year
from the date of grant to a Director or (2) three years from the date of grant
to an Employee, except for, subject to the limitations set forth in Section 3.3,
grants to new hires or Substitute Awards, under circumstances contemplated by
Article 11 or as may be set forth in an Award Agreement with respect to (x)
retirement, death or disability of a Participant or (y) special circumstances
determined by the Committee, such as the achievement of performance
objectives.  Subject to Section 3.3, Stock Appreciation Rights may vest ratably
over such vesting periods in any increments, including but not limited to annual
increments, quarterly increments, monthly increments, or a combination thereof;
provided, however, that such incremental vesting shall not be permitted prior to
the first anniversary of the date of grant.  In addition to the foregoing, but
subject to Section 12.2, the base amount of any Stock Appreciation Right shall
not be reduced after the date of grant.

(h)The Committee may impose such terms and conditions on Stock Appreciation
Rights granted in conjunction with any Award (other than an Option) as the
Committee shall determine in its sole discretion.

6.3No Repricing.  Notwithstanding anything in the Plan to the contrary, except
in connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding awards
may not be amended without stockholder approval to (i) reduce the exercise price
of outstanding Stock Appreciation Rights, (ii) cancel outstanding Stock
Appreciation Rights in exchange for cash, other awards or Stock Appreciation
Rights with an exercise price that is less than the exercise price of the
original Stock Appreciation Rights (iii) take any other action with respect to
the Stock Appreciation Rights that would be treated as a repricing under the
rules and regulations of the principal national securities exchange on which
they are listed or (iv) permit the grant of any Stock Appreciation Rights that
contains a so-called “reload” feature under which additional Stock Appreciation
Rights or other Awards are granted automatically to the Participant upon
exercise of the original Stock Appreciation Rights.

7.RESTRICTED STOCK AWARDS

7.1Grants.  Awards of Restricted Stock may be issued hereunder to Participants
either alone or in addition to other Awards granted under the Plan (a
“Restricted Stock Award”), and such Restricted Stock Awards shall also be
available as a form of payment of Performance Awards and other earned cash-based
incentive compensation.  A Restricted Stock Award shall be subject to
restrictions imposed by the Committee covering a period of time specified by the
Committee (the “Restriction Period”).  The Committee has sole discretion to
determine whether any consideration (other than services) is to be received by
the Company or any Subsidiary as a condition precedent to the issuance of
Restricted Stock.

6

 

--------------------------------------------------------------------------------

 

7.2Award Agreements.  The terms of any Restricted Stock Award granted under the
Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan.  The
terms of Restricted Stock Awards need not be the same with respect to each
Participant.

7.3Rights of Holders of Restricted Stock.  Beginning on the date of grant of the
Restricted Stock Award and subject to execution of the Award Agreement, the
Participant shall become a shareholder of the Company with respect to all Shares
subject to the Award Agreement and shall have all of the rights of a
shareholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares unless otherwise provided in such
Award Agreement; provided, however, that any Shares, any other property, or cash
distributed as a dividend or otherwise with respect to any Restricted Stock as
to which the restrictions have not yet lapsed shall be subject to the same
restrictions as such Restricted Stock.

7.4Minimum Vesting Period.  Except for certain limited situations (including the
death, disability or retirement of the Participant, or a Change of Control
referred to in Article 11), or special circumstances determined by the Committee
(such as the achievement of performance objectives) Restricted Stock Awards
subject solely to continued employment restrictions of Employees shall have a
Restriction Period of not less than three years from date of grant.  Subject to
Section 3.3, Restricted Stock Awards may vest ratably over such vesting period
in any increments, including but not limited to annual increments, quarterly
increments, monthly increments, or a combination thereof; provided, however,
that such incremental vesting shall not be permitted prior to the first
anniversary of the date of grant.  Notwithstanding the foregoing, subject to the
limitations set forth in Section 3.3, the provisions of this Section shall not
be applicable to any grants to new hires, Substitute Awards or grants of
Restricted Stock in payment of Performance Awards and other earned cash-based
incentive compensation or grants to Directors.  Subject to the foregoing
three-year minimum vesting requirement, the Committee may, in its sole
discretion and subject to the limitations imposed under Section 162(m) of the
Code and the regulations thereunder in the case of a Restricted Stock Award
intended to comply with the performance-based exception under Section 162(m) of
the Code, waive the forfeiture period and any other conditions set forth in any
Award Agreement subject to such terms and conditions as the Committee shall deem
appropriate in its sole discretion.  The maximum aggregate number of Shares with
respect to which Restricted Stock Awards or Other Stock Units that are subject
solely to continued employment or service restrictions of Employees or directors
of the Company or any Subsidiary with a Restriction Period of less than three
years from date of grant (but permitting pro rata vesting over such time) shall
be five percent (5%) of the number of Shares authorized for grant under Section
3.1 (as such number may be adjusted as provided in Sections 3.1 and 12.2);
provided that this limit shall not be applicable to any grants to new hires,
Substitute Awards or grants of Restricted Stock in payment of Performance Awards
and other earned cash-based incentive compensation or grants to Directors.  Any
Restricted Stock Award or portion of such award that is subject to a Restriction
Period of three years or more (notwithstanding the fact that a portion of such
award may vest within three years of the date of grant due to pro rata vesting
over the Restriction Period) or that meets the requirements of a Performance
Award under Section 9 shall not be subject to the foregoing five-percent (5%)
limitation.  Notwithstanding the foregoing, all Restricted Stock Awards are
subject to the provisions set forth in Section 3.3.

7.5Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.

8.OTHER STOCK UNIT AWARDS

8.1Grants.  Other Awards of units having a value equal to an identical number of
Shares (“Other Stock Unit Awards”) may be granted hereunder to Participants, in
addition to other Awards granted under the Plan.  Other Stock Unit Awards shall
also be available as a form of payment of other Awards granted under the Plan
and other earned cash-based incentive compensation.

8.2Award Agreements.  The terms of Other Stock Unit Award granted under the Plan
shall be set forth in a written Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan.  The terms of
such Awards need not be the same with respect to each Participant.

8.3Vesting.  Except for certain limited situations (including the death,
disability or retirement of the Participant or a Change of Control referred to
in Article 11), Other Stock Unit Awards subject solely to continued employment
restrictions of Employees shall be subject to restrictions imposed by the
Committee for a period of not less than three years from date of grant.  Subject
to Section 3.3, Other Stock Unit Awards may vest ratably over such vesting
period in any increments, including but not limited to annual increments,
quarterly increments, monthly increments, or a combination thereof; provided,
however, that such incremental vesting shall not be permitted prior to the first
anniversary of the date of grant.  Notwithstanding the foregoing, subject to the
limitations set forth in Section 3.3, such restrictions shall not be applicable
to any grants to new hires, any Substitute Awards, grants of Other Stock Unit
Awards in payment of Performance Awards pursuant to Article 9 and other earned
cash-based incentive compensation, or grants of Other Stock Unit Awards on a
deferred basis.  The maximum aggregate number of Shares with respect to which
Restricted Stock Awards or Other Stock Units that are subject solely to
continued employment or service restrictions of Employees or directors of the
Company or any Subsidiary with a Restriction Period of less than three years
from date of grant (but permitting pro rata vesting over such time) shall be
five percent (5%) of the number of Shares authorized for grant under Section 3.1

7

 

--------------------------------------------------------------------------------

 

(as such number may be adjusted as provided in Sections 3.1 and 12.2); provided
that this limit shall not be applicable to any grants to new hires, any
Substitute Awards, grants of Other Stock Unit Awards in payment of Performance
Awards pursuant to Article 9 and other earned cash-based incentive compensation,
or grants of Other Stock Unit Awards on a deferred basis.  Any Other Stock Unit
Award or portion of such award that is subject to a Restriction Period of three
years or more (notwithstanding the fact that a portion of such award may vest
within three years of the date of grant due to pro rata vesting over the
Restriction Period) or that meets the requirements of a Performance Award under
Section 9 shall not be subject to the foregoing five-percent (5%)
limitation.  Notwithstanding the foregoing, all Other Stock Unit Awards are
subject to the provisions set forth in Section 3.3.

8.4Payment.  Except as provided in Article 11 or as maybe provided in an Award
Agreement, Other Stock Unit Awards may be paid in cash, Shares, other property,
or any combination thereof, in the sole discretion of the Committee at the time
of payment.  Other Stock Unit Awards may be paid in a lump sum or in
installments following the lapse of the restrictions applicable to such Awards,
but, unless expressly provided in an Award Agreement, no later than 2½ months
following the end of the calendar year in which such restrictions lapse, or in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.

9.PERFORMANCE AWARDS

9.1Grants.  Performance Awards in the form of Performance Shares or Performance
Units, as determined by the Committee in its sole discretion, may be granted
hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
may be based upon the criteria set forth in Section 10.2.  

9.2Award Agreements.  The terms of any Performance Award granted under the Plan
shall be set forth in a written Award Agreement which shall contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents. The terms of Performance
Awards need not be the same with respect to each Participant.

9.3Terms and Conditions.  The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Committee upon the grant of each Performance Award.  Performance Awards
shall be subject to the vesting requirements as set forth in Section 3.3.  The
amount of the Award to be distributed shall be conclusively determined by the
Committee.  

9.4Payment.  Except as provided in Article 11 or as may be provided in an Award
Agreement, Performance Awards will be distributed only after the end of the
relevant Performance Period.  Performance Awards may be paid in cash, Shares, or
any combination thereof, in the sole discretion of the Committee at the time of
payment.  Performance Awards may be paid in a lump sum or in installments, but,
unless expressly provided in an Award Agreement, no later than 2½ months
following the close of the calendar year that contains the end of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis subject to the requirements of Section 409A of
the Code.

9.5Performance Award Dividend Equivalents.  Subject to the provisions of the
Plan and any Award Agreement, the Committee in its sole discretion may award
currently or on a deferred basis, Dividend Equivalents with respect to the
number of Shares covered by a Performance Unit or Performance Share Award,
provided, that such Dividend Equivalents (if any) shall be deemed to have been
reinvested in additional Shares or Units and shall provide that such Dividend
Equivalents are subject to the same performance conditions as the underlying
Award.

10.CODE SECTION 162(m) PROVISIONS

10.1Covered Employees.  Notwithstanding any other provision of the Plan, if the
Committee determines at the time a Restricted Stock Award, a Performance Award
or an Other Stock Unit Award is granted to a Participant who is, or is likely to
be, as of the end of the tax year in which the Company would claim a tax
deduction in connection with such Award, a Covered Employee, then the Committee
may provide that this Article 10 is applicable to such Award.

10.2Performance Criteria.  If the Committee determines that a Restricted Stock
Award, a Performance Award or an Other Stock Unit Award is subject to this
Article 10, the lapsing of restrictions thereon and the distribution of cash,
Shares or other property pursuant thereto, as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Committee, which shall be based on the attainment of specified levels of one or
any combination of the following: net sales; revenue growth; pre-tax income
before allocation of corporate overhead and bonus; earnings per share; operating
income, net income; division, group or corporate financial goals; return on
stockholders’ equity; total stockholder return; return on assets; attainment of
strategic and operational initiatives; appreciation in and/or maintenance of the
price of the Shares or any other publicly-traded securities of the Company;
market share; gross profits; earnings before taxes; earnings before interest and
taxes; earnings before interest, taxes, depreciation, depletion and
amortization; economic value-added models; comparisons with various stock market

8

 

--------------------------------------------------------------------------------

 

indices; reductions in costs; cash flow, cash flow per share; return on invested
capital, cash flow return on investment; improvement in or attainment of expense
levels or working capital levels; cash margins; safety records; and rig
utilization and rig count growth.  Such performance goals also may be based
solely by reference to the Company’s performance or the performance of a
Subsidiary, division, business segment or business unit of the Company, or based
upon the relative performance of other companies or upon comparisons of any of
the indicators of performance relative to other companies.  The Committee may
also exclude the impact of an event or occurrence which the Committee determines
should appropriately be excluded, including (a) restructurings, discontinued
operations, infrequent and unusual items, and other unusual or non-recurring
charges, (b) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or (c)
the cumulative effects of tax or accounting changes in accordance with generally
accepted accounting principles.  Such performance goals shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m) of the Code, and the regulations thereunder.

10.3Adjustments.  Notwithstanding any provision of the Plan (other than Article
11), with respect to any Restricted Stock, Performance Award or Other Stock Unit
Award that is subject to this Section 10, the Committee may adjust downwards,
but not upwards, the amount payable pursuant to such Award, and the Committee
may not waive the achievement of the applicable performance goals, except in the
case of the death or disability of the Participant or as otherwise determined by
the Committee in special circumstances.

10.4Restrictions.  The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate in its sole discretion to ensure that such Awards satisfy all
requirements for “performance-based compensation” within the meaning of Section
162(m) of the Code.

10.5Limitations on Grants to Individual Participant.  Subject to adjustment as
provided in Section 12.2, no Participant may be granted (i) Options or Stock
Appreciation Rights during any calendar year with respect to more than 1,000,000
Shares or (ii) Restricted Stock, Performance Awards denominated in Shares and/or
Other Stock Unit Awards that are denominated in Shares in any calendar year with
respect to more than 500,000 Shares (the “Limitations”).  In addition to the
foregoing, the maximum dollar value payable to any Participant in respect of any
calendar year with respect to Performance Awards denominated in cash is
$5,000,000.  For the avoidance of doubt, any Award shall only be subject to one
of the applicable per person limitations set forth in the previous two
sentences.  If an Award is cancelled, the cancelled Award shall continue to be
counted toward the applicable Limitations.  Further, no Director may be granted
during any calendar year Awards having a fair value determined on the date of
grant when added to all cash compensation paid to the Director during the same
calendar year in excess of $500,000.

11.CHANGE OF CONTROL PROVISIONS

Impact of Change of Control.  The terms of any Award may provide in the Award
Agreement evidencing the Award that, upon a “Change of Control” of the Company,
(a) Options and Stock Appreciation Rights outstanding as of the date of the
Change of Control immediately vest and become fully exercisable, (b) that
Options and Stock Appreciation Rights outstanding as of the date of the Change
of Control may be cancelled and terminated without payment therefor if the Fair
Market Value of one Share as of the date of the Change of Control is less than
the per Share Option exercise price or Stock Appreciation Right grant price, (c)
restrictions and deferral limitations on Restricted Stock lapse and the
Restricted Stock become free of all restrictions and limitations and become
fully vested, (d) all Performance Awards shall be considered to be earned and
payable (either in full or pro rata based on the portion of Performance Period
completed as of the date of the Change of Control), and any deferral or other
restriction shall lapse and such Performance Awards shall be immediately settled
or distributed to the extent permitted under Section 409A of the Code, (e) the
restrictions and deferral limitations and other conditions applicable to any
Other Stock Unit Awards or any other Awards shall lapse, and such Other Stock
Unit Awards or such other Awards shall become free of all restrictions,
limitations or conditions and become fully vested and transferable to the full
extent of the original grant to the extent permitted under Section 409A of the
Code, and (f) such other additional benefits as the Committee deems appropriate
in its sole discretion shall apply, subject in each case to any terms and
conditions contained in the Award Agreement evidencing such
Award.  Notwithstanding any other provision of the Plan, the Committee, in its
sole discretion, may determine that, upon the occurrence of a Change of Control
of the Company, each Option and Stock Appreciation Right outstanding shall
terminate within a specified number of days after notice to the Participant,
and/or that each Participant shall receive, with respect to each Share subject
to such Option or Stock Appreciation Right, an amount equal to the excess, if
any, of the Fair Market Value of such Share immediately prior to the occurrence
of such Change of Control over the exercise price per share of such Option
and/or Stock Appreciation Right; such amount to be payable in cash, in one or
more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its sole discretion, shall determine.

12.GENERALLY APPLICABLE PROVISIONS

12.1Amendment and Termination of the Plan.  The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable in its
sole discretion, subject to any requirement for stockholder approval imposed by
applicable law, including the rules and regulations of the Nasdaq Stock Market
(or any other principal national securities exchange on which the Company is
listed) provided that the Board may not amend the Plan in any manner that would
result in noncompliance with Rule 16b-

9

 

--------------------------------------------------------------------------------

 

3 of the Exchange Act; and further provided that the Board may not, without the
approval of the Company’s stockholders, amend the Plan to (a) increase the
number of Shares that may be the subject of Awards under the Plan (except for
adjustments pursuant to Section 12.2), (b) expand the types of awards available
under the Plan, (c) materially expand the class of persons eligible to
participate in the Plan, (d) amend any provision of Section 5.9, (e) increase
the maximum permissible term of any Option specified by Section 5.4, (f) amend
any provision of Section 6.3 or (g) amend any provision of Section 10.5.  In
addition, no amendments to, or termination of, the Plan shall in any way impair
the rights of a Participant under any Award previously granted without such
Participant’s consent.

12.2Adjustments.  In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards as the Committee, in its sole discretion,
deems equitable or appropriate, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan and,
in the aggregate or to any one Participant, in the number, class, kind and
option or exercise price of securities subject to outstanding Awards granted
under the Plan (including, if the Committee deems appropriate, the substitution
of similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Committee may determine to be appropriate in
its sole discretion; provided, however, that the number of Shares subject to any
Award shall always be a whole number.  No adjustment or substitution pursuant to
this Section 12.2 shall be made in a manner that results in noncompliance with
the requirements of Section 409A of the Code, to the extent applicable.

12.3Transferability of Awards.  Except as provided below, no Award and no Shares
subject to Awards described in Article 8 that have not been issued or as to
which any applicable restriction, performance or deferral period has not lapsed,
may be sold, assigned, transferred, pledged or otherwise encumbered, other than
by will or the laws of descent and distribution or pursuant to a domestic
relations order, as determined by the Committee, and such Award may be exercised
during the life of the Participant only by the Participant or the Participant’s
guardian or legal representative.  Notwithstanding the foregoing, a Participant
may assign or transfer an Award with the consent of the Committee (i) for
charitable donations; (ii) to the Participant’s spouse, children or
grandchildren (including any adopted and stepchildren and grandchildren), or
(iii) a trust for the benefit of one or more of the Participants or the persons
referred to in clause (ii) (each transferee thereof, a “Permitted Assignee”);
provided that such Permitted Assignee shall be bound by and subject to all of
the terms and conditions of the Plan and the Award Agreement relating to the
transferred Award and shall execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan.  The Company shall
cooperate with any Permitted Assignee and the Company’s transfer agent in
effectuating any transfer permitted under this Section.  Notwithstanding the
foregoing, no Incentive Stock Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all Incentive
Stock Options granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant.

12.4Termination of Employment.  The Committee shall determine and set forth in
each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise.  The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

12.5Deferral.  The Committee shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred.  Such deferrals
shall be administered in a manner that is intended to comply with Section 409A
of the Code and shall be construed and interpreted in accordance with such
intent.  

12.6Dividend Equivalents.  Subject to the provisions of the Plan and any Award
Agreement, the recipient of an Award (including any deferred Award) may, if so
determined by the Committee, be entitled to receive, on a deferred basis, cash,
stock or other property dividends, or cash payments in amounts equivalent to
cash, stock or other property dividends on Shares (“Dividend Equivalents”) with
respect to the number of Shares covered by the Award, as determined by the
Committee, in its sole discretion.  Dividend Equivalents may accrue but will
not, in any event, be payable until the vesting conditions of the underlying
Award have been met.  The Committee may provide that such amounts and Dividend
Equivalents (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested. Notwithstanding the foregoing, Dividend
Equivalents shall not be made part of any Options or Stock Appreciation Rights.

13.MISCELLANEOUS

13.1Tax Withholding.  The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan.  The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such minimum statutory withholding taxes as may
be required by law, or to otherwise require the Payee to pay such withholding
taxes.  If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the

10

 

--------------------------------------------------------------------------------

 

extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Payee or to take such other action as
may be necessary to satisfy such withholding obligations.  The Committee shall
be authorized to establish procedures for election by Participants to satisfy
such obligation for the payment of such taxes by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value) that have been owned for a period of at least six months (or such other
period to avoid accounting charges against the Company’s earnings), or by
directing the Company to retain Shares (up to the Participant’s minimum required
tax withholding rate or such other rate that will not trigger a negative
accounting impact) otherwise deliverable in connection with the Award.

13.2Right of Discharge Reserved; Claims to Awards.  Nothing in the Plan nor the
grant of an Award hereunder shall confer upon any Employee or Director the right
to continue in the employment or service of the Company or any Subsidiary or
affect any right that the Company or any Subsidiary may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee or Director at any time for any reason.  Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship.  No Employee or Participant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees or Participants under the
Plan.

13.3Prospective Recipient.  The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument (in written
or electronic form, in such manner as may be designated by the Committee)
evidencing the Award and delivered a copy thereof to the Company, and otherwise
complied with the then applicable terms and conditions.

13.4Cancellation of Award.  Notwithstanding anything to the contrary contained
herein, all outstanding Awards granted to any Participant may be canceled if the
Participant, without the consent of the Company, while employed by the Company
or any Subsidiary or after termination of such employment or service,
establishes a relationship with a competitor of the Company or any Subsidiary or
engages in activity that is in conflict with or adverse to the interest of the
Company or any Subsidiary, as determined by the Committee in its sole
discretion.

13.5Stop Transfer Orders.  All certificates for Shares delivered under the Plan
pursuant to any Award shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable in its sole discretion under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Shares are then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

13.6Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company.  Neither Awards made under
the Plan nor Shares or cash paid pursuant to such Awards, may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under the Company’s or any Subsidiary’s retirement plans (both qualified and
non-qualified), welfare benefit plans or other employee benefit plans unless
such plan expressly provides that such compensation shall be taken into account
in computing a participant’s benefit.

13.7Other Plans.  Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

13.8Severability.  If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect.  If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.

13.9Construction.  As used in the Plan, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”  

13.10Unfunded Status of the Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation.  With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.  In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments

11

 

--------------------------------------------------------------------------------

 

in lieu of or with respect to Awards hereunder; provided, however, that the
existence of such trusts or other arrangements is consistent with the unfunded
status of the Plan.

13.11Governing Law.  The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.

13.12Effective Date of Plan; Termination of Plan.  The Plan was originally
approved by the Company’s stockholders on April 17, 2014.  The Plan as amended
and restated was approved by the Board on May 17, 2017 and by the Company's
stockholders on June 29, 2017.  Awards may be granted under the Plan at any time
and from time to time on or prior to June 29, 2027, on which date the Plan will
expire except as to Awards then outstanding under the Plan.  Such outstanding
Awards shall remain in effect until they have been exercised or terminated, or
have expired.

13.13Foreign Employees.  Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the Committee’s sole discretion, be necessary or
desirable in order to recognize differences in local law or tax policy.  The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

13.14Section 409A of the Code.

(a)Awards made under the Plan are intended to comply with or be exempt from
Section 409A of the Code, and ambiguous provisions hereof, if any, shall be
construed and interpreted in a manner consistent with such intent.  No payment,
benefit or consideration shall be substituted for an Award if such action would
result in the imposition of taxes under Section 409A of the
Code.  Notwithstanding anything in the Plan to the contrary, if any Plan
provision or Award under the Plan would result in the imposition of an
additional tax under Section 409A of the Code, that Plan provision or Award
shall be reformed, to the extent permissible under Code Section 409A, to avoid
imposition of the additional tax, and no such action shall be deemed to
adversely affect the Participant’s rights to an Award.

(b)Unless the Committee provides otherwise in an Award Agreement, each Other
Stock Unit Award or Performance Unit (or portion thereof if the Award is subject
to a vesting schedule) shall be settled no later than the 15th day of the third
month after the end of the first calendar year in which the Award (or such
portion thereof) is no longer subject to a “substantial risk of forfeiture”
within the meaning of Section 409A of the Code.  If the Committee determines
that an Other Stock Unit Award or Performance Unit is intended to be subject to
Section 409A of the Code, the applicable Award Agreement shall include terms
that are designed to satisfy the requirements of Section 409A of the Code.

(c)If the Participant is identified by the Company as a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which
the Participant has a “separation from service” (other than due to death) within
the meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled
on account of a separation from service that is deferred compensation subject to
Section 409A of the Code shall be paid or settled on the earliest of (1) the
first business day following the expiration of six months from the Participant’s
separation from service, (2) the date of the Participant’s death, or (3) such
earlier date as complies with the requirements of Section 409A of the Code.

13.15Captions.  The captions in the Plan are for convenience of reference only,
and are not intended to narrow, limit or affect the substance or interpretation
of the provisions contained herein.

13.16Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an incentive stock
option under the circumstances described in Section 421(b) of the Code (relating
to certain disqualifying dispositions), such Participant shall notify the
Company of such disposition within ten (10) days thereof.

13.17Sarbanes Oxley Act and Clawback Policy.  If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, or if the Participant is one of the persons subject
to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, the
Participant shall reimburse the Company the amount of any payment in settlement
of an Award earned or accrued during the twelve-month period following the first
public issuance or filing with the United States Securities and Exchange
Commission (whichever just occurred) of the financial document embodying such
financial reporting requirement.  Notwithstanding any other provisions in this
Plan, any Award shall be subject to recovery or clawback by the Company under
any applicable clawback policy adopted by the Company whether before or after
the date of grant of the Award.

13.18Indemnification. Each person who is or shall have been a member of the
Board, or a Committee appointed by the Board, or an officer of the Company to
whom authority was delegated in accordance with Section 4.2 shall be indemnified
and held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he

12

 

--------------------------------------------------------------------------------

 

or she may be involved by reason of any action taken or failure to act under the
Plan and against and from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such action, suit, or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf, unless such loss, cost, liability, or expense is a
result of his or her own willful misconduct or except as expressly provided by
statute.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation of Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

13

 